M_ATFEER OF

G—

In VISA PETITION Proceedings
A-8873593
Decided by Board September 29, 1960
Marriage—Minors—Voidable, not void, in Illinois.
Under Illinois law the marriage of minors without the consent of their parents is voidable but not void and will be recognized as valid for immigration purposes despite the possibility that the citizen spouse petitioner might
be permitted to disavow the relationship upon reaching the age of consent.

BEFORE THE BOARD

DISCUSSION: This is an appeal from the order of the District
Director, Chicago, Illinois, of August 2, 1960, denying the visa petition. The notice of denial states that the petitioner has failed to
establish that she and the beneficiary entered into a valid marriage
according to the laws of the State of Illinois, because the parties
were under the age provided by law, did not have the consent of
their parents to the marriage, gave false information as to their
ages, that the license would not have been issued if correct information as to their ages had been furnished, and that the petitioner's
mother was not and is not willing to give consent to the marriage.
The only issue before the Board is the status of this marriage

under Illinois law.
The petitioner, a United States citizen by birth, married the beneficiary on July 10, 1959, in Chicago, Illinois. The beneficiary is an
alien, a native and citizen of Greece, who entered the United States
on May 29, 1956, as a student. In the fall of 1957 he ceased to go
to school and obtained employment. His wife represents to the
Boma that he is going to return to school on a part - time basis.

However, at the present time he is not maintaining the status in
which he entered.
A photostatic copy of petitioner's marriage license shows that she
and the beneficiary represented their ages to be 18 and 21 years,
respectively, at the time the license was obtained. In reality, the
petitioner and the beneficiary were only 16 and 19 years of age.
The record contains a letter from an attorney retained by Mrs.
W—, petitioner's mother, stating that on July 23, 1959 (less than

89

two weeks after the marriage), he filed a. petition in the Superior
Court of Cook County for an annulment of the purported marriage.
He advises further that Mrs. W— requested him to inform the
Immigration Service that these proceedings have been dismissed.
The record also contains art order of the court dated May 31, 1960,
stating that the cause came on to be heard and was dismissed• for
want of prosecution.
So far as this record shows, petitioner and the beneficiary have
been living together for more than a year. An investigator for the
Immigration and Naturalization Service stated in January 1960
that the beneficiary is employed on a full-time basis by the Illinois
Testing Laboratories in Chicago. The petitioner is employed by
the Methodist. Church at 740 N. Rush Street, Chicago. The neighborhood investigation disclosed that they appeared to be getting
along well, and nothing derogatory was discovered. The petitioner's
mother stated to the investigator that she was not going to pursue
her effort to have the marriage annulled.
The Illinois statute establishing the legal age of persons who may
contract marriage is as follows:
Male persons of the age of 21 years and upwards, and female persons of
the age of 18 years and upwards, may contract and be joined In marriage:
Provided, that a male person of eighteen (18) years of age and upwards or
a female person sixteen (16) years of age and upwards may contract a legal
marriage if the parent or guardian of su ch person shall appear before the
county clerk in the county where such minor person resides, and shall make
affidavit that he or she is the parent or guardian of said minor and give
consent to the marriage. Such parent or guardian shall, when giving consent
to such marriage, make affidavit as to the date and place of birth, and place
of residence of such minor and shall submit such proof of such minor's age
as the county clerk may deem necessary to comply with the purposes of this
act. Provided further, that this act shall not repeal any act or portion of any

net entitled, "An

Act concerning bastardy." 1871, Feb. 27, R.S. 1874, p. 604,

§ 3 ; 1905, May 13, Laws 1905, p. 317, § 1.

There are a number of Illinois cases construing this statute, and
they hold, without exception, that such marriages will be found
valid, even though the parties are under the ages of 18 and 21 years
and contracted marriage without the consent of their parents. In
Reif8ohneider v. Reifschneider, 241 Ill. 92, 98; 89 N.E. 255, 257, the
court said.
Unless the statute expressly declares a marriage contracted without the
necessary consent of the parents, or other requirements of the statute, to be a
nullity, such statute will be construed to be directory, only, in this respect,
so that the marriage will be held valid although the disobedience of the statute
may entail penalties on the licensing or officiating authorities.

In

Long v. Long,

15 III. App.2d 276, 145 N.E.2d 509, the court

declared:
Our statute does not specify the effect of a marriage in violation of its
provisions. . . . One who marries before reaching the age of consent may

90

the marriage on reaching the age of consent, but such marriages are
binding and valid until disaffirmed or until annulled by a judicial decree;
and, when a party to such a voidable marriage reaches the age of consent,
he may elect to ratify or repudiate the contract, and having elected to affirm,
he may not thereafter disaffirm. 55 C.J.S. Marriage, par. 11, pp. 821, 822, 823.
nvnid

To the same effect are People ex rel. Mitts v. Ham et al., 206 El.
App. 543, 550; Matthes v. Matthes, 198 Ill. App. 515, 520; Buszin
v. MeEibbin, 254 III. App. 519; and Walker v. Walker, 316 EL
App. 261, 44 N.E.2d 937.
The fact that petitioner might be permitted to disavow this marriage before she reaches the age of 18 years does not disburb the
fact that it is, at present, a valid and bona fide marriage. Indeed,
from the Illinois cases it is not at all clear that, even if she were
to seek an annulment, the effort would be successful. That jurisdiction seems disinclined to grant annulments even where the parties
.were under age at the time of marriage and have never cohabited.
In Walker v. Walker, supra, the parties were 17 and 20 at the time
of the marriage, and did not cohabit after their marriage. The
court found there was no evidence of fraud, deceit or misrepresenta
tion, no mental or physical disability, no duress or wrongdoing of a
character amounting to fraud, and refused to permit annulment of
the marriage, although neither party had contested the petition for
annulment. See also Long v. Long, supra (here, there had been a.
child), and Ferdinand v. Threewitt, 338 Ill. App. 662, 88 N.E.2d
529 (1949).
The action of the Board in the instant matter is consistent with
our view in Matter of E—, 5-305 (1953), and Matter of B—, 4-345
(1951). In Matter of E—, supra, the parties had lived together for
six years but were separated when the appeal came up, because the
wife was being treated for an anxiety neurosis. The Board held that
the parties continued to be husband and wife until the marriage was
dissolved by a court decree or by death, Tn Matter of 1? , supra, the
alien wife had been granted a decree voiding a marriage for physical
incapacity of the husband. Under the District of Columbia Code
such a marriage was void only from the time of the decree. We declared the wife not to be deportable as a nonquota immigrant who
obtained her entry through fraud. The marriage was not void ab
initio but only from the time of the decree.
—

There is no evidence that petitioner and the beneficiary are living
in other than a valid, bona fide, presently-existing marriage, and

the petition should be approved.
ORDER: It is ordered that the appeal be sustained and that the
petition be approved.

01

